Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 31, 2015.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-15-00430-CV

     IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
             HARRISON AND CONNIE V. HARRISON



                      On Appeal from the 311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2006-68864

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 17, 2015. The clerk’s record
was filed August 27, 2015. The reporter’s record was filed September 11, 2015.
No brief was filed.

      On October 29, 2015, this court issued an order stating that unless appellant
submitted a brief on or before November 30, 2015, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant failed to timely file her brief. On December 1, 2015, appellant
requested until December 16, 2015, to file her brief. As of this date, no brief has
been filed. Accordingly, appellee’s first amended motion to dismiss is granted and
the appeal is ordered dismissed for want of prosecution.



                                                           PER CURIAM



Panel consists of Justices Jamison, Donovan and Brown.




                                         2